Citation Nr: 0817868	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-39 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for muscular chest pain.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for mid-back contusion residuals.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.  

4.  Entitlement to service connection for coronary artery 
disease.  

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease.   


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from August 1977 to 
February 1978 and additional duty with the West Virginia Army 
Reserve National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Huntington, West Virginia, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for muscular chest pain, mid-back 
contusion residuals, and bilateral hearing loss disability 
and denied service connection for coronary artery disease and 
chronic obstructive pulmonary disease (COPD).  In August 
2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

The issues of the veteran's entitlement to service connection 
for a chronic disability manifested by chest pain to include 
chronic recurring pericarditis, chronic mid-back contusion 
residuals, chronic bilateral hearing loss disability, 
coronary artery disease, and COPD are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  

The transcript of a March 2007 hearing before a VA hearing 
officer may be reasonably construed as a claim of entitlement 
to service connection for chronic tinnitus.  It appears that 
the RO has not had an opportunity to act upon the claim.  
Absent an adjudication, a notice of disagreement (NOD), a 
statement of the case (SOC), and a substantive appeal, the 
Board does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Therefore, the 
issue of service connection for chronic tinnitus is referred 
to the RO for action as may be appropriate.  


FINDINGS OF FACT

1.  In August 1997, the RO determined that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for muscular chest pain and denied the claim.  In 
August 1997, the veteran was informed in writing of the 
adverse decision and his appellate rights.  The veteran did 
not submit a NOD with the decision.  

2.  The documentation received since the August 1997 RO 
decision is new and material and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for muscular chest pain.  

3.  In August 1997, the RO determined that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for mid-back contusion residuals and denied the 
claim.  In August 1997, the veteran was informed in writing 
of the adverse decision and his appellate rights.  The 
veteran did not submit a NOD with the decision.  

4.  The documentation received since the August 1997 RO 
decision is new and material and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for mid-back contusion 
residuals.  

5.  In March 1998, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for chronic bilateral hearing loss disability and 
denied the claim.  In March 1998, the veteran was informed in 
writing of the adverse decision and his appellate rights.  
The veteran did not submit a NOD with the decision.  

6.  The documentation received since the March 1998 RO 
decision is new and material and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability.  


CONCLUSIONS OF LAW

1.  The August 1997 RO decision denying service connection 
for muscular chest pain is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for muscular chest pain has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2007).  

2.  The August 1997 RO decision denying service connection 
for mid-back contusion residuals is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for mid-back contusion 
residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2007).  

3.  The March 1998 RO decision denying service connection for 
chronic bilateral hearing loss disability is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for chronic bilateral 
hearing loss disability has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claims of entitlement to 
service connection for muscular chest pain, mid-back 
contusion residuals, and bilateral hearing loss disability, 
the Board observes that the RO issued VCAA notices to the 
veteran in August 2005, February 2006, and May 2007 which 
informed him of the evidence generally needed to support an 
application to reopen a claim of entitlement to service 
connection, a claim for service connection, and the 
assignment of an effective date and disability evaluation for 
an initial award of service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his application.  Such notice effectively informed 
him of the need to submit any relevant evidence in his 
possession.  The August 2005 and February 2006 VCAA notice 
were issued prior to the March 2006 RO determination from 
which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded both a March 2007 hearing before a 
VA hearing officer and an August 2007 hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcripts are of record.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007).  

Notwithstanding any possible deficient in the VCAA notice 
given the veteran, the Board finds that there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision given the favorable resolution below.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet.App. 1 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  

III.  Application to Reopen

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2007).  

The veteran's claims of entitlement to service connection for 
muscular chest pain and for the residuals of mid-back 
contusion are based on injuries and complaints he reportedly 
experienced while serving on training with the West Virginia 
Army Reserve National Guard in 1989 and 1994.  Bilateral 
hearing loss is claimed as due to noise exposure in service.

A.  Muscular Chest Pain

1.  Prior RO Decision

In August 1997, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for muscular chest pain and denied the claim.  In 
August 1997, the veteran was informed in writing of the 
adverse decision and his appellate rights.  The veteran did 
not submit a NOD with the adverse decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  A May 1994 Statement of Medical 
Examination and Duty Status (DA Form 2173) indicates that the 
veteran experienced chest pain which radiated down his left 
arm while performing active duty for training.  He was 
diagnosed with muscular chest pain.  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the August 1997 RO decision 
denying service connection for muscular chest pain consists 
of photocopies of the veteran's service medical and personnel 
records; private clinical documentation; Social Security 
Administration (SSA) documentation; the transcripts of the 
March 2007 hearing before a VA hearing officer and the August 
2007 hearing before the undersigned Veterans Law Judge 
sitting at the RO; and written statements from the veteran, 
his spouse, and several fellow servicemen.  An April 2007 
written statement from K. A. Lovin, P.A-C., M.S., conveys 
that the veteran had "a long history of non specific chest 
pain diagnosed by exclusion as recurrent chronic 
pericarditis."  



Lovin clarified that:

[The veteran] initially was treated for 
muscular chest pain in 1994 while on duty 
at Fort Pickett, Virginia.  Pericarditis 
may be misdiagnosed as chest pain, 
non-cardiac chest pain, or, muscular 
chest pain.  

A May 2007 written statement from Walt Brown, M.D., clarifies 
that:

... it is not only possible but very likely 
and probable that [the veteran's] current 
diagnosis of Chronic Recurring 
Pericarditis could be secondary [to] the 
trauma he received during his blunt 
trauma injury in 1989.  I also feel that 
it is quite probable that the chest pain 
he experienced in 1994 was a result of 
[chronic recurring pericarditis] rather 
than "muscular chest pain" since he had 
no chest pain prior to the blunt trauma 
injury in 1989 and he has had recurrent, 
well documented similar chest pain since 
that date.  

The Board finds that the written statements from Ms. Lovin 
and Dr. Brown constitute new and material evidence in that 
they are of such significance that they raise a reasonable 
possibility of substantiating the veteran's claim when 
considered with the previous evidence of record.  As new and 
material evidence has been received, the veteran's claim of 
entitlement to service connection for muscular chest pain is 
reopened.  

B.  Mid-Back Contusion Residuals

1.  Prior RO Decision

In August 1997, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for mid-back contusion residuals and denied the 
claim.  In August 1997, the veteran was informed in writing 
of the adverse decision and his appellate rights.  The 
veteran did not submit a NOD with the adverse decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  Army treatment records dated in 
May 1989 indicate that the veteran fell while in a personnel 
carrier onto a protruding bolt during active duty for 
training.  He was diagnosed with a mid-back contusion.  

2.  New and Material Evidence

The evidence submitted since the August 1997 RO decision 
denying service connection for mid-back contusion residuals 
consists of photocopies of the veteran's service medical and 
personnel records; private clinical documentation; SSA 
documentation; the transcripts of the March 2007 hearing 
before a VA hearing officer and the August 2007 hearing 
before the undersigned Veterans Law Judge sitting at the RO; 
and written statements from the veteran, his spouse, and 
several fellow servicemen.  An April 2006 written statement 
from Terence Rhodes, M.D., states that the veteran was 
diagnosed with chronic reoccurring pericarditis.  The doctor 
opined that:

After review of the literature and 
records given by the patient to me, I 
have concluded that the most likely cause 
of [the veteran's] difficulty with 
Chronic Recurring Pericarditis was a 
result of chest trauma endured during 
military service in 1989.  It is well 
known that chest trauma can result in 
pericarditis. 

Dr. Brown's May 2007 written statement coneys that the 
veteran's inservice chest pain was an initial manifestation 
of chronic recurring pericarditis.  The doctor clarified that 
the veteran's "initial trauma was to the mid chest area and 
then he was thrown backward causing a mid-back contusion."  

The Board finds that the written statements from Drs. Rhodes 
and Brown constitute new and material evidence in that they 
are of such significance that they raise a reasonable 
possibility of substantiating the veteran's claim when 
considered with the previous evidence of record.  As new and 
material evidence has been received, the veteran's claim of 
entitlement to service connection for mid-back contusion 
residuals is reopened.  

C.  Bilateral Hearing Loss Disability

1.  Prior RO Decision

In March 1998, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for bilateral hearing loss disability and denied 
the claim.  In March 1998, the veteran was informed in 
writing of the adverse decision and his appellate rights.  
The veteran did not submit a NOD with the adverse decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The reports of West Virginia Army 
Reserve National Guard physical evaluations for retention 
conducted in February 1985 and February 1989 reflect that the 
veteran exhibited bilateral hearing loss disability for VA 
purposes.  

2.  New and Material Evidence

The evidence submitted since the March 1998 RO decision 
denying service connection for bilateral hearing loss 
disability consists of photocopies of the veteran's service 
medical and personnel records; private clinical 
documentation; SSA documentation; the transcripts of the 
March 2007 hearing before a VA hearing officer and the August 
2007 hearing before the undersigned Veterans Law Judge 
sitting at the RO; and written statements from the veteran, 
his spouse, and several fellow servicemen.  In his April 2006 
NOD, the veteran indicated that he had served as a wheeled 
vehicle mechanic, a cavalry scout, an infantryman, and a 
"Range NCO and NCOIC" "while on duty of any kind" with the 
West Virginia Army Reserve National Guard.  While performing 
his military duties, the veteran was exposed to noise 
associated with firing weapons and artillery pieces and 
armored vehicle and aircraft engines.  At the March 2007 
hearing before a VA hearing officer, the veteran reiterated 
that he had been exposed to loud noises associated with 
firing weapons and heavy vehicles and equipment.  At the 
August 2007 hearing before the undersigned Veterans Law Judge 
sitting at the RO, the veteran again testified that he was 
exposed to significant noise during his service with the West 
Virginia Army Reserve National Guard.  He was not provided 
with hearing protection prior to the 1990's.  

The Board finds that the veteran's NOD and the March 2007 and 
August 2007 hearing transcripts constitute new and material 
evidence in that they are of such significance that they 
raise a reasonable possibility of substantiating the 
veteran's claim when considered with the evidence previously 
of record.  As new and material evidence has been received, 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss disability is reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for muscular chest pain is granted.  

The veteran's application to reopen his claim of entitlement 
to service connection for mid-back contusion residuals is 
granted.  

The veteran's application to reopen his claim of entitlement 
to service connection for chronic bilateral hearing loss 
disability is granted.  


REMAND

In light of their reopening above, the veteran's claims of 
entitlement to service connection for muscular chest pain, 
mid-back contusion residuals, and bilateral hearing loss 
disability are to be determined following a de novo review of 
the entire record.  

The veteran asserts on appeal that service connection is 
warranted for a chronic disability manifested by chest pain 
to include chronic recurring pericarditis; chronic mid-back 
contusion residuals; chronic bilateral hearing loss 
disability; coronary artery disease; and COPD.  He clarifies 
that he sustained chest/mid-back trauma when he fell while in 
a personnel carrier during active duty for training; his 
inservice radiating chest pain was an initial manifestation 
of his chronic recurring pericarditis; and he subsequently 
developed coronary artery disease and COPD as the proximate 
result of his chronic recurring pericarditis.  He contends 
further that he manifested chronic bilateral hearing loss 
disability as the result of his significant inservice noise 
exposure.  

In reviewing the veteran's service personnel and medical 
records, the Board observes that he earned annual active duty 
points with the West Virginia Army Reserve National Guard 
each year between December 1976 and December 1995.  The 
veteran's complete periods of active duty, active duty for 
training, and inactive duty for training with the West 
Virginia Army Reserve National Guard have not been verified.  
The VA should obtain all relevant military treatment records 
and other documentation which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

In reviewing the veteran's service documentation of record, 
the Board notes that the veteran was reported to have 
sustained a mid-back contusion during active duty for 
training in May 1989; to have experienced chronic chest pain 
in May 1994 during active duty for training; and to have 
exhibited bilateral hearing loss disability for VA purposes 
at February 1985 and February 1989 West Virginia Army Reserve 
National Guard physical evaluations.  The veteran has not 
been afforded a VA examination for compensation purposes 
which addresses the etiological relationship, if any, between 
the veteran's inservice symptomatology and his claimed 
chronic disabilities.  Charles v. Principi, 16 Vet. App. 370 
(2002); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. 
Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In light of the medical opinions 
discussed above, the Board finds that further VA examination 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007) 
are fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training, if any, with 
the West Virginia Army Reserve National 
Guard and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature  etiology 
of his chronic disability manifested by 
chest pain to include chronic recurring 
pericarditis, chronic mid-back contusion 
residuals; bilateral hearing loss 
disability, coronary artery disease, and 
COPD.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail. 

The examiner or examiners should advance 
opinions as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
disability manifest by chest pain to 
include chronic recurring 
pericarditis had its onset during 
active service, active duty, or 
active duty for training; is 
etiologically related to the 
veteran's inservice chest pain 
and/or mid-back/chest trauma; or 
otherwise originated during active 
service, active duty, or active duty 
for training.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
mid-back contusion residuals had 
their onset during active service, 
active duty, or active duty for 
training; is etiologically related 
to the veteran's inservice 
mid-back/chest trauma; or otherwise 
originated during active service, 
active duty, or active duty for 
training.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
bilateral hearing loss disability 
existed prior to active service, 
active duty, or active duty for 
training; had its onset during such 
service; otherwise originated during 
such service, and/or if determined 
to have existed prior to service 
entrance, to have increased in 
severity beyond its natural 
progression during active service, 
active duty, or active duty for 
training.  

d.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified 
coronary artery disease had its 
onset during active service, active 
duty, or active duty for training; 
otherwise originated during such 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to a 
service-connected disability.  

e.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified COPD 
had its onset during active service, 
active duty, or active duty for 
training; otherwise originated 
during such service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to a 
service-connected disability.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then adjudicate the issues of service 
connection for a chronic disability 
manifested by chest pain to include 
chronic recurring pericarditis, chronic 
mid-back contusion residuals, and 
bilateral hearing loss disability on a de 
novo basis and readjudicate the issues of 
service connection for coronary artery 
disease and COPD.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


